Title: From John Adams to Josiah Quincy, 6 October 1775
From: Adams, John
To: Quincy, Josiah


     
      
       Octr. 6. 1775
      
      Dear Sir
     
     Two days ago I had the Pleasure of yours of Septr. 22. I am very Sorry to learn from your Letter that you have occasion for any Advice of mine, and have not had an opportunity of taking it. I fully intended to have made you a visit, but my stay was so short and I had So many Engagements that it was out of my Power.
     That a great Revolution, in the Affairs of the World, is in the Womb of Providence, Seems to be intimated very Strongly, by many Circumstances: But it is no Pleasure to me to be employed in giving Birth to it. The Fatigue, and Anxiety, which attends it are too great. Happy the Man, who with a plentifull Fortune an elegant Mind and an amiable Family, retires from the Noises, Dangers and Confusions of it. However, by a Train of Circumstances, which I could neither foresee nor prevent, I have been called by Providence to take a larger share in active Life, during the Course of these Struggles, than is agreable either to my Health, my Fortune or my Inclination, and I go through it with more Alacrity and Chearfullness than I could have expected. I often envy the silent Retreat of some of my Friends. But if We should so far succeed as to secure to Posterity the Blessings of a free Constitution, that alone will forever be considered by me as an ample Compensation for all the Care, Fatigue, and Loss that I may sustain in the Conflict.
     I am much obliged by your kind Explanation of your opinion that the Harbour might be locked up. I must confess, altho I was born so near it, I never before understood the Course of the Channell, and the Situation of the Harbour so well. I have carefully compared your Description of Squantum, the Moon, Long Island, Gallops Island, Lovells Island, and Georges, the Narrows and Nantaskett Road, with “A Plan of the Town and Chart of the Harbour of Boston, exhibiting a View of the Islands, Castle, Forts, and Entrances into the said Harbour, which was published in London, last February.” This Plan I knew to be inacurate in some Particulars, and the Chart may be so in others: but by the best Judgment I can make, upon comparing your Facts with the Chart, and considering the Depths of Water marked on this Chart, I think it extreamly probable, with you that nothing but Powder and Cannon are wanting, to effect the important Purposes you mention, that of making soldiers and sailors Prisoners at Discretion.
     Dr. Franklyns Row Gallies are in great Forwardness. Seven of them are compleated, manned, armed &c. I went down the River the other Day with all of them. I have as much Confidence in them as you have. But the People here have made what some call Chevaux De Frize and others Vesseaux de Frize, Machines to be sunk in the Channell of Delaware River. Three Rowes of them, are phased in the River, with large Timbers barbed with Iron. They are frames of Timber sunk with stone. Machines very proper, for our Channell in the Narrows.
     The News you wrote me from my Family, gave me more Pleasure than you could have imagined when you wrote it. My last Accounts from home, before I received your Letter were so melancholly, that I was very unhappy, and was on the Point of returning Home. But your Letter and the Arrival of Mr. Williams, have removed my Fears and determined me to continue here in my Post.
     We have favourable Accounts from Schuyler. He will have the Province of Canada.
     Our Accounts from England breath nothing but War and Revenge. What Pains and Expence, and Misery that stupid People will endure, for the sake of driving the Colonies to the Necessity of a Seperation, and of alienating their best Friends.
     My Compliments to your good Lady and Family, Mr. Wibird and all Friends.
     I must entreat your Excuse for the Haste and inaccuracy with which I am obliged to write. Every Letter you can find Leisure and Inclination to write will oblige your Friend & huml sert,
     